Citation Nr: 0205215	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-06 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969, with additional service in the North Carolina Army 
National Guard from September 1977 to April 1988.  The 
veteran had several periods of active duty for training 
(ACDUTRA) to include a period from May 9, 1981, to May 23, 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran's claim was 
remanded for additional development in February 2000.  It is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran served on active duty from March 1966 to 
March 1969.

2.  The veteran had additional service in the North Carolina 
Army National Guard from September 1977 to April 1988.

3.  The veteran was treated for low back pain on May 15, 
1981, during a period of ACDUTRA from May 9, 1981, to May 23, 
1981.

4.  A periodic physical examination, dated in October 1982, 
and a reenlistment physical examination, dated in 1984, 
reported no problems of the low back.

5.  The veteran was placed in a non-duty status in June 1987 
due to a left arm injury.

6.  The first post-service medical evidence of treatment for 
complaints of low back pain is dated in January 1993.

7.  The veteran's low back disability is not related to 
service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service or during a period of active duty for 
training.  38 U.S.C.A. §§ 101, 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.6, 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from March 1966 to March 
1969.  Service medical records (SMRs) for that period of 
service are negative for any treatment or history of a back 
injury or complaints of back pain.  The veteran's February 
1969 separation physical examination is negative for any 
reference to a back problem.  The veteran's self-reported 
medical history listed a number of positive responses for 
conditions experienced in the past; however, a back problem 
was not indicated.

The veteran served in the North Carolina Army National Guard 
from September 1977 to April 1988.  Records from the National 
Guard document several periods of active duty for training 
for the veteran, to include a period from May 9, 1981, to May 
23, 1981.  The National Guard medical records contain a sick 
slip and treatment record, dated May 15, 1981, which show 
that the veteran complained of an injury to his back.  The 
clinical record reported muscle tenderness in the mid-lower 
back area.  Treatment consisted of the application of 
methylate to the affected area and a restriction on heavy 
lifting for 24 hours.  A diagnosis of a bruised muscle of the 
mid-lower back was provided.

In addition to the May 1981 entries, physical examination 
reports dated in 1977, 1979, 1982 and 1984 are included in 
the veteran's records.  There is no report of any back 
problems on any of the examinations, most notably the October 
1982 and September 1984 examinations, which occurred after 
the May 1981 episode.  In fact, the veteran reported no 
history of any back problems on his Report of Medical 
History, dated in September 1984.  The only problem reported 
related to the veteran's gastrointestinal disorder.

Included with the National Guard medical records are private 
treatment records from New Hanover Memorial Hospital for a 
period from November 1981 to July 1987.  These records 
indicate that the veteran was treated for a number of 
complaints during that period of time; however, no treatment 
was provided specifically for any middle, or low back pain.  
More importantly, there were no complaints of low back pain 
reported at any time.  The veteran was diagnosed with 
cerebral atrophy in November 1981.  The records show that he 
complained of an injury to his left elbow at his civilian 
employment in October 1985.  A physical therapy evaluation, 
dated that same month, made no reference to any ongoing back 
pain.  The veteran was hospitalized in November 1985 for 
complaints related to his left elbow.  A physical and history 
noted that the veteran said that he had "hurt his hip" four 
years earlier.  No current complaints were reported.  
Physical examination was negative regarding any findings of a 
back problem or complaints of back pain.  The veteran 
underwent transposition of the left ulnar nerve at the elbow 
in November 1985.

The veteran fell and injured his left elbow in September 
1986.  He underwent a period of physical therapy for his 
elbow.  The veteran was injured again in September 1986 when 
a car fell on his chest.  Physical therapy notes recorded 
complaints of right shoulder pain diagnosed as a mild tear of 
the acromioclavicular (AC) joint and a tear of the 
sternoclavicular joint and a mid-shaft rib fracture of the 
third rib.  The records also show that the veteran suffered a 
crush injury to the chest and back in December 1986.  The 
physical therapy continued through February 1987.  The 
veteran received a variety of treatments for his several 
complaints.  At no time was there any reference to any type 
of low back pain although the veteran received moist heat 
treatment to the low back on two occasions.  Moreover, there 
was no mention of any history of a back injury in service.  
The veteran underwent an ulnar nerve transposition involving 
the left elbow in February 1987.  He was again provided 
physical therapy after the surgery.  

A letter from R. A.  Moore, M.D., dated in February 1987, 
noted that he had treated the veteran since October 1985 for 
various problems.  He said that the veteran was not able to 
perform his duties required by the National Guard.  Dr. Moore 
further recommended that the veteran be either retired or 
discharged due to these medical problems.

The veteran was placed on a non-duty status in June 1987 
because of a physical condition.  The condition was 
identified as an injury to the left arm.  The veteran was 
then discharged from the National Guard in April 1988.

The veteran submitted a claim for both disability 
compensation and pension benefits in November 1995.  He 
listed a number of physical problems to include the cervical 
spine, ulnar nerve transplant and bilateral knee problems in 
support of his claim for pension benefits.  He did not list a 
low back disorder.

The veteran submitted private treatment records in support of 
his claim at that time.  The records related to treatment 
provided for gastrointestinal (GI) complaints in 1992 and 
1979.  He submitted addition medical records in January 1996 
from Pender Memorial Hospital.  The records covered a period 
from December 1988 to October 1991.  The records show that 
the veteran was admitted twice for treatment of GI-related 
complaints.  No orthopedic complaints were reported.  

The veteran also submitted a Report of Accidental Injury, VA 
Form 21-4176, in January 1996.  The veteran reported that he 
suffered neck, back, and left shoulder injuries at work with 
Federal Paper in November 1991.  He included a report from 
his supervisor that stated the veteran suffered a pulled 
muscle in his neck while using a sledgehammer and wooden 
wedge on the job.  The veteran also reported that he had 
submitted a claim for Social Security Administration (SSA) 
disability benefits.

The veteran submitted the results of a disability evaluation 
performed by F. Van Nynatten, M.D., in January 1996.  The 
report noted that the veteran's primary complaint and problem 
was related to residuals from his neck trauma.  The veteran 
related a history of back and neck surgery in March 1991.  
There were no findings regarding any low back disorder.  

The veteran was afforded a VA general medical examination in 
June 1996.  On a form used to provide information to the 
examiner, the veteran listed problems associated with his 
back, neck, stomach, knees, shoulders, arms and hands.  He 
reported back and neck surgery in March 1992.  The veteran 
related a history of a neck injury in 1991.  He underwent 
diskectomy of C5-C6, C6-C7.  The veteran related problems 
associated with his arms, knees, and stomach.  He made no 
reference to any ongoing low back pain.  There were no 
findings reported and no diagnosis regarding the lower back.

In November 1996 the veteran submitted a copy of a favorable 
decision from the SSA.  The decision found that the residuals 
of the veteran's cervical spine injury in 1991 were the basis 
for his inability to work and determined that he was totally 
disabled from September 1995.  There was no mention of any 
low back disorder as a contributory element in the veteran's 
disability.

Associated with the claims folder in December 1996 were 
treatment records from Wilmington Primary Care and Dr. Van 
Nynatten.  The records covered a period from August 1995 to 
November 1996.  The veteran was treated for a complaint of 
low back pain in June 1996.

The veteran was granted entitlement to a nonservice-connected 
pension in December 1996.  The effective date was established 
as November 30, 1995.

The veteran submitted a claim for entitlement to service 
connection for a back injury in April 1997.  He stated that 
he injured his back while performing ACDUTRA in about 1982.  
He said that he was treated and put on light duty for over a 
week.  He also said that he had experienced back pain over 
the years and sought treatment in 1993.  

The veteran included two items of medical evidence in support 
of his claim.  One was a treatment record from Cape Fear 
Memorial Hospital, dated in January 1993.  The record noted 
that the veteran developed severe low back pain while at work 
and was brought to the hospital by ambulance.  The veteran 
gave a history of back pain and surgery in the spring.  He 
had been evaluated by his company physician earlier in the 
day and provided with Flexeril.  The examination report said 
that the veteran demonstrated some point tenderness in the 
paraspinal muscles of both the right and left lumbosacral 
spine.  The diagnosis was low back pain.  He was referred 
back to his own physician for follow-up.

The second item submitted by the veteran was a note from J. 
T. Coin, Ph.D., M.D., dated in April 1997.  The note was 
described as "Return to Work or School."  Dr. Coin stated 
that the veteran's low back pain was secondary to an injury 
from "service duty."  He also said that he would opt to 
have the veteran treated by VA since the back pain was a 
service medical injury.  

In June 1997 the veteran submitted a copy of a VA x-ray 
report for the lumbosacral spine dated in May 1997.  The 
report noted degenerative changes of the middle to lower 
lumbar spine.  There was minimal anterior wedging of the L3 
through L5 vertebra.  The report also said that there were 
arthritic changes of both sacroiliac (SI) joints.  

The veteran submitted a statement in August 1997 listing 
several dates of treatment at the VA medical center (VAMC) in 
Fayetteville, North Carolina.  

The RO wrote to the veteran in September 1997 and asked him 
to provide specifics on his injury in service.  He was also 
asked to provide copies of any medical evidence in his 
possession.  The veteran was asked to provide authorization 
to obtain his National Guard records.  

The veteran submitted a Report of Accidental Injury and a lay 
statement wherein he said that he was thrown from a jeep 
during a period of ACDUTRA in May 1982.  The duty was 
performed at Ft. Bragg, North Carolina.  He said that he was 
treated at the infirmary and placed on light duty for the 
remainder of his ACDUTRA.  He had no record of the injury in 
his possession.  

The RO contacted Womack Army Hospital located at Ft. Bragg, 
in an attempt to obtain any records of treatment for the 
veteran in November 1997.  A negative reply was received by 
the RO in December 1997.

The veteran's claim was denied in February 1998.  He was 
informed that no chronic condition was shown in service and 
that the first evidence of low back pain after the initial 
injury was shown in January 1993.  

VA treatment records, for the period from April 1997 to March 
1998, were associated with the claims folder.  An April 1997 
consultation to the primary care clinic noted complaints of 
back pain since January 1993.  Several entries in June 1997 
noted complaints of low back pain and degenerative joint 
disease (DJD) of the lumbosacral spine.  An orthopedic 
consultation, dated in July 1997, reported that the veteran 
gave a 15-year history of low back pain and of a jeep 
accident in 1982.  The impression was chronic low back pain 
and DJD.  

The veteran submitted a notice of disagreement in March 1998.  
He stated that he had experienced chronic back pain since his 
injury in service.  He said that he had been treated at VAMC 
Fayetteville since May 1997.  He also said that he did not 
mention his back when being treated at the VAMC in Winston-
Salem in 1996 because he was not asked about it.

The veteran submitted several statements from individuals 
that had served with him in the National Guard in May 1998.  
The statements all recalled the incident where the veteran 
was thrown from the jeep on ACDUTRA and that he complained of 
back pain.  They all noted that he continued to complain of 
back pain and sometimes required assistance in performing his 
duties.

The veteran testified at a hearing at the RO in November 
1998.  He said that he did not have a back problem prior to 
his injury in May 1981.  He testified as to how the injury 
occurred.  He said that he did not have any further problems 
until around 1985.  He then experienced problems with his 
elbow and began to take muscle relaxers.  He said he was on 
pain medication and muscle relaxers until 1993 and was unable 
to really tell if he had any back problems.  The veteran 
testified that he sometimes experienced difficulty at drills 
because of his back and would get help from some of the other 
guardsmen.  He said he really did not do any lifting or 
anything like that at his place of employment.  The veteran 
went on to describe his current symptoms as related to his 
lower back.  The veteran said that his 1991 work injury only 
affected his neck and not his lower back.  

The Board acted on the veteran's case in February 2000 and 
found that his claim for service connection was well 
grounded.  The case was remanded to the RO for further 
development.  In the February 2000 decision, the Board noted 
that it did not appear that Dr. Coin had the advantage of 
forming an opinion based on the entire evidentiary record.  
The veteran was to be afforded an opportunity to supplement 
the record on remand.

The RO contacted the veteran in March 2000 and requested that 
he furnish any supplemental evidence in support of his claim.  
He was also asked to furnish the name of any health care 
provider that had furnished care for his low back disorder 
and to provide the necessary authorizations to obtain any 
non-VA records involved.  

The veteran provided additional treatment records in November 
2000 from Wilmington Primary Care for the period from January 
1999 to June 1999.  The veteran was diagnosed with low back 
pain and DJD on several occasions.  There was no entry that 
related the veteran's low back pain or DJD of the lumbosacral 
spine to any incident of service.

Additional VA treatment records from VAMC Fayetteville were 
obtained and associated with the claims folder in November 
2000.  The records covered a period from November 1996 to 
October 2000.  Many of the records were duplicative of those 
already received.  The remaining records reflected continued 
diagnoses of DJD and low back pain but there were no opinions 
relating the findings to any incident of service.

The veteran was afforded a VA examination in December 2000.  
The examiner noted that he had reviewed the veteran's claims 
folder prior to the examination.  The examiner noted the 
history of the veteran's injury in May 1981.  He also noted 
that the veteran complained of intermittent back discomfort 
since that time.  The veteran was noted to have worked for 24 
years making paper.  This required bending, lifting and 
twisting.  The veteran also suffered a neck injury, which 
kept him out of work and required cervical fusion for a 
ruptured disc.  Physical examination noted the surgical scar 
on the veteran's neck.  There was no indication of any 
surgery of the lower back reported.  The examiner reported 
findings regarding the veteran's range of motion of the lower 
back and noted limitations due to pain.  The examiner 
reviewed the results of x-rays of the lumbar and thoracic 
spine.  The x-rays showed evidence of a mild degree of 
wedging of the mid-thoracic and lower lumbar spines.  There 
was some associated osteophyte formation.  The diagnosis was 
minimal degenerative arthritis of the thoracic and lumbar 
vertebra.  

The examiner then provided an opinion as to the etiology of 
the veteran's DJD.  He opined that it was less likely that 
the veteran's arthritis was related to any trauma, especially 
the May 1981 injury.  The examiner noted that Dr. Coin's 
opinion was based more on the veteran's statement while his 
opinion was based on a review of the medical records and an 
examination of the veteran.  The examiner said that the 
medical records did not indicate any significant medical care 
for the veteran's back condition over the years.  The veteran 
was able to work for nearly 24 years with minimal difficulty.  
He concluded that the arthritis created no disability and 
progressed over years with age and time.


II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service; or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, in 
the active military, naval, or air service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.306(a) 
(2001).  The term "active military, naval, or air service" 
includes active duty, and "any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (West Supp 2001); 38 C.F.R. § 3.6(a) (2001); see 
Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  
Active duty for training is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 1991).

The Board notes that the definition of active military, 
naval, or air service found at 38 U.S.C.A. § 101(24) was 
amended in November 2000 by Pub. L. 106-419, § 301(a).  
Specifically, the provision was amended to provide that 
inactive duty training also qualifies as "active military, 
naval or air service," if an individual was disabled or 
died from an acute myocardial infarction, a cardiac arrest, 
or a cerebrovascular accident during the training.  The 
amendment also restructured the definitions in the provision 
into separate subparagraphs without any substantive change 
to the definitions.  See 38 U.S.C.A. § 101(24) (West Supp. 
2001).

The November 2000 amendment made no significant change in the 
law as to the definition of active service as it pertains to 
an injury or disease incurred during a period of active duty 
for training.  As such, and because the nature of the 
veteran's claim is that he sustained injury during a period 
of active duty for training, not inactive duty training, the 
Board finds that there is no reason to consider which version 
of the law is more favorable to the veteran in adjudicating 
his claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2000) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  

In this case the evidence does not show any type of back 
injury or disability during the veteran's period of service 
from March 1966 to March 1969.  Further, the veteran 
testified at his November 1998 hearing that he did not have a 
back problem prior to his injury in May 1981.  Therefore, 
there is no basis to establish entitlement to service 
connection as a result of a disability incurred during the 
veteran's initial period of active duty from 1966 to 1969.

The veteran alleges that he sustained a low back disability 
as a result of his injury while performing ACDUTRA in May 
1981.  The veteran's National Guard medical records and the 
several lay statements from fellow guardsmen support his 
allegation of a lower back injury in May 1981.  The personnel 
records document that the veteran was serving on a period of 
ACDUTRA at the time.  The only question is whether the 
veteran's injury in May 1981 led to a continuing disability 
or was an acute and transient episode of back pain.

The veteran has said that he was placed on light duty for the 
remainder of his period of training because of his pain.  The 
evidence of record shows that he was restricted from lifting 
for 24 hours.  The veteran indicated that he was limited at 
times in the performance of his National Guard duties by back 
pain.  The several supporting statements also indicate that 
the veteran was in need of assistance at time; however, the 
veteran did not list a back problem at the time of his 
National Guard physical examinations in 1982 or 1984.  
Further, there was no finding of any limitation of function 
on either of those examinations because of any type of back 
problem.  

The veteran was placed in a non-duty status with the National 
Guard in June 1987 because of limitations related to his left 
arm injury.  There is no indication that the veteran's back 
was involved in any way in limiting his status with the 
National Guard.

The veteran suffered several injuries during the period from 
1985 to 1991, none of which were related to military service.  
He received extensive treatment and physical therapy, as 
documented in the private treatment records in the claims 
folder.  The veteran listed many physical complaints that 
required treatment.  There were no complaints of back pain.  
He did receive moist heat to the low back on several 
occasions in early 1987, after a reported crush injury to his 
chest and back, but there were no findings a low back 
problem.  The first evidence of treatment for back pain is 
dated in January 1993 when the veteran suffered severe back 
pain at work and was taken to the hospital by ambulance.  The 
January 1993 treatment record did indicate a history of back 
pain.  

The veteran has said that the reason he did not seek 
treatment for his back pain prior to 1993 was because he was 
taking various medications for his several other physical 
problems.  This is not supported by the treatment records 
referenced above which documented multiple physical 
complaints by the veteran from 1985 to 1993 despite his being 
prescribed a number of medications to address his complaints 
of pain.  

The veteran also testified in November 1998 that he was able 
to get by at work because he did not have to do any lifting 
most of the time.  (Transcript p. 2).  Yet, the veteran was 
obviously required to perform strenuous labor at his civilian 
employment as indicated by the severity of his November 1991 
injury to his cervical spine.  

As further evidence of a lack of a continuing problem with 
his back, the veteran did not list his low back disorder at 
the time he submitted his claim for benefits in November 
1995.  At that time he listed several physical problems in 
support of his claim for pension benefits as well as 
disability compensation.  The veteran also failed to make any 
reference to having a low back problem at the time of his VA 
examination in June 1996.  This is telling in that the 
veteran stated in his notice of disagreement that he did not 
mention his low back when he was treated as an outpatient at 
the VAMC in 1996 because he was not asked about it, he was 
only asked about his ulcer.  The veteran said that he would 
have definitely mentioned his back if he had been asked about 
it because the pain was almost constant; however, he failed 
to make any reference to his back pain at the time he was 
being examined in 1996 for entitlement to pension benefits, a 
situation where all disabilities are included in determining 
entitlement to the benefit and where an individual would be 
expected to detail every medical condition that limited his 
ability to work.

The only medical evidence of record that supports the 
veteran's contention is the statement from Dr. Coin.  As 
noted in the February 2000 remand, as well as the December 
2000 VA examiner's report, Dr. Coin appeared to make his 
statement primarily based on a history as provided by the 
veteran.  There is no indication that he examined the 
veteran, or reviewed any medical records in concluding that 
the veteran's back pain was related to the May 1981 incident.  
Not even the veteran's private physicians provided a nexus 
opinion.  While an examiner can render a current diagnosis 
based upon an examination of the veteran, the opinion 
regarding the etiology of the underlying condition, without a 
thorough review of the record, can be no better than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent' medical evidence."  LeShore v. Brown, 8 Vet. App. 
406, 409.  The Board gives little weight to Dr. Coin's 
statement because it appears lacking in this manner.

The Board has considered the veteran's claim of continued 
symptoms since May 1981 under 38 C.F.R. § 3.303(b).  Savage 
v. Gober, 10 Vet. App. 488 (1997).  However, while the 
veteran has presented lay evidence of continued 
symptomatology, the medical nexus evidence is missing.  The 
absence of continued treatment, the records showing a normal 
back after 1981, and the December 2000 medical opinion of 
record outweigh Dr. Coin's recitation of what was primarily 
the veteran's own self-reported history.  

While the veteran has related his disability to service, and 
is capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, without persuasive 
evidence linking the residuals of a low back injury, to 
include DJD of the lumbosacral spine, to service this claim 
must be denied.  In short, the preponderance of the evidence 
is against the veteran's claim.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (Board has fact-finding authority 
to assess the quality of the evidence before it, including 
the duty to analyze its credibility and probative value, as 
well as authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  

III.  Veterans Claims Assistance Act of 2000

The standard for processing claims for VA benefits was 
changed effective November 9, 2000, with the signing into law 
of the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law 106-475.  (Codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also passed into law the VA's duty 
to assist claimants in the development of their claims. 

The Board notes that the Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
114 Stat. 1654, app § 1611 (Oct. 30, 2000) (NDAA § 1611), 
originally amended 38 U.S.C. § 5107 to clarify the 
Secretary's duty to assist claimants in the development of 
claims for benefits under title 38, United States Code.  
Congress then enacted the Veteran's Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, 114 Stat. 1822 
(Nov. 1, 2000) (VBHCIA).  Section 104(c)(2) of the VBHCIA 
noted the passage of the NDAA and § 1611 and declared that if 
the VCAA was enacted after the NDAA, then § 1611 shall be 
deemed for all purposes to not have taken effect and shall 
cease to be in effect.

As reflected above, the VCAA was enacted after the NDAA.  In 
keeping with section 104(c)(2) of the VBHCIA, § 1611 no 
longer was in effect as of November 9, 2000.  Moreover, under 
operation of the VBHCIA, § 1611 is deemed to have never been 
effect.

The VA General Counsel issued a precedential opinion in 
November 2000 to address the issue of the effective date of 
the duty to assist provisions of the VCAA.  VAOPGCPREC 11-
2000.  The General Counsel noted that Congress clearly 
expressed its intention that the effective date provision of 
section 7(a) of the VCAA, regarding the amendment to 
38 U.S.C. § 5107 contained in section 4 of the VCAA, applied 
to all claims pending at the time of the passage of the VCAA, 
or November 9, 2000.  The General Counsel went on to conclude 
that Congress did not clearly express an intent as to the 
whether the duty to assist provisions were to be applied 
retroactively.  Ultimately, it was concluded that all of the 
provisions of the VCAA's provisions applied to claims filed 
on or after November 9, 2000, as well as to claims filed 
before then but not finally decided as of that date.

The United States Court of Appeals for Veterans Claims 
(Court) addressed the issue of retroactivity of the duty to 
assist provisions of the VCAA in Holliday v. Gober, 14 Vet. 
App. 197 (2000).  In a per curiam order the court noted the 
legislative history and action in regard to NDAA § 1611 and 
the VBHCIA's seeming nullification of that provision upon 
enactment of the VCAA.  The parties in Holliday were ordered 
to submit additional briefing on a number of issues, to 
include the retroactivity of the duty to assist provisions of 
the VCAA.

In a subsequent decision, Holliday v. Principi, 14 Vet. App. 
280 (2001) (Holliday I), the court held that § 1611 of the 
NDAA was to be treated for all purposes as not ever having 
taken effect.  Id. at 284.  The court went on to hold that 
the amendments to 38 U.S.C.A. § 5107 were applicable to any 
claim filed before the date of the enactment of the VCAA but 
not yet final as of that date.  Id. Citing Luyster v. Gober, 
14 Vet. App. 186 (2000) (per curiam order).  In regard to the 
duty to assist provisions enacted under the VCAA, the court 
held that all provisions of the VCAA were potentially 
applicable to claims pending on the date of the enactment of 
the VCAA.  Id. at 286.  The court then vacated the prior 
Board decision and remanded the case for consideration of the 
VCAA by VA in the first instance.

VA issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not applicable 
in this case, the changes "merely implement the VCAA and do 
not provide any rights other than those provided by the 
VCAA."  See 66 Fed. Reg. at 45,629.

In a very recent decision, the Court of Appeals for the 
Federal Circuit issued an opinion, which held that the duty-
to-assist provisions of the VCAA are not retroactive.  See 
Dyment v. Principi, No. 00-7075 (Fed. Cir., Apr. 24, 2002).  
The Federal Circuit found that the effective date provision 
in section 7(a) of the VCAA applied solely to the amendment 
of 38 U.S.C. § 5107, as cited in section 4 of the VCAA. 

In Karnas, the United States Court of Appeals for Veterans 
Claims (Court) held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
In Dyment, the Federal Circuit held that the duty-to-assist 
provisions contained in section 3(a) of the VCAA are not 
applicable retroactively.  Therefore, the Board is prohibited 
from applying the duty-to-assist provisions in a retroactive 
manner, to include the duty-to-assist regulations premised on 
those changes.  The Federal Circuit did hold that changes 
made to 38 U.S.C.A. § 5107 by section 4 of the VCAA are 
applicable to claims pending on the date of enactment of the 
VCAA.  Thus, because of the explicit retroactive application 
of the change to 38 U.S.C.A. § 5107, the Board has no choice 
in which version is applicable to the veteran's claim.  

Specifically, the amended version of 38 U.S.C.A. § 5107 is as 
follows:

(a) CLAIMANT RESPONSIBILITY.-Except as 
otherwise provided by law, a claimant has 
the responsibility to present and support 
a claim for benefits under laws 
administered by the Secretary.

(b) BENEFIT OF THE DOUBT.-The Secretary 
shall consider all information and lay 
and medical evidence of record in a case 
before the Secretary with respect to 
benefits under laws administered by the 
Secretary.  When there is an approximate 
balance of positive and negative evidence 
regarding any issue material to the 
determination of a matter, the Secretary 
shall give the benefit of the doubt to 
the claimant.

38 U.S.C.A. § 5107(a), (b) (West Supp. 2001).

The change in 38 U.S.C.A. § 5107(a) eliminated the 
requirement to submit a well-grounded claim.  The change also 
removed the obligation, from this subsection, to assist a 
veteran in developing the facts pertinent to his claim.

In spite of the elimination of the requirement to assist the 
veteran from 38 U.S.C.A. § 5107(a), VA has assisted this 
veteran in the development of his claim.  From the outset he 
has been requested to provide evidence to support his claim.  
Initially he was informed of the requirement to submit 
evidence to show that his current symptoms were related to 
his injury in May 1981.  The Board specifically found his 
claim to be well grounded in February 2000, thereby entitling 
the veteran to the then existing duty to assist.  Later, he 
was informed of the evidence necessary to support his claims 
under the VCAA when the RO wrote to him April 2001.  He was 
informed of all the evidence of record that had been 
considered in adjudicating his claim.  He was also informed 
that if he required any assistance to obtain evidence, to 
inform the RO of the assistance required.

The veteran was afforded a hearing in the development of his 
case.  He presented medical evidence from private providers.  
His Army National Guard records were obtained, which 
confirmed his initial injury in May 1981.  

He was provided with a statement of the case (SOC) with 
respect to the issue on appeal that listed the provisions of 
law relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the issue in this 
case.  He was issued supplemental statements of the case that 
reviewed the evidence added to the claims folder subsequent 
to the SOC.  Further, as noted above his claim was remanded 
in February 2000 and he was given the opportunity to 
supplement the evidence in support of his claim.  

In summary, the veteran has not identified any outstanding 
evidence that could be obtained that would support his claim.  
He has been informed of the evidence necessary to support his 
claim, and he has been assisted in the development and 
obtaining of that evidence.  He provided no additional 
evidence to support the opinion of Dr. Coin.  While the 
recent decision in Dyment may have established the state of 
the law as to the retroactive application of the duty to 
assist provisions of the VCAA, the fact is that this veteran 
was provided assistance in accordance with the state of the 
law in existence prior to that decision.  He was afforded the 
greater benefit in the development of his case.  Accordingly, 
the Board concludes that there was no prejudice to the 
veteran in the Board's application of the holding in Dyment 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).


ORDER

Service connection for low back disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

